 


114 HR 380 IH: Medicare Identity Theft Prevention Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 380 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Sam Johnson of Texas (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title II of the Social Security Act to prohibit the inclusion of Social Security account numbers on Medicare cards. 
 
 
1.Short titleThis Act may be cited as the Medicare Identity Theft Prevention Act of 2015. 2.Prohibition of inclusion of Social Security account numbers on Medicare cards (a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended— 
(1)by moving clause (x), as added by section 1414(a)(2) of the Patient Protection and Affordable Care Act, 6 ems to the left; (2)by redesignating clause (x), as added by section 2(a)(1) of the Social Security Number Protection Act of 2010, and clause (xi) as clauses (xi) and (xii), respectively; and 
(3)by adding at the end the following new clause:  (xiii)The Secretary of Health and Human Services, in consultation with the Commissioner of Social Security, shall establish cost-effective procedures to ensure that a Social Security account number (or derivative thereof) is not displayed, coded, or embedded on the Medicare card issued to an individual who is entitled to benefits under part A of title XVIII or enrolled under part B of title XVIII and that any other identifier displayed on such card is not identifiable as a Social Security account number (or derivative thereof).. 
(b)ImplementationIn implementing clause (xiii) of section 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added by subsection (a)(3), the Secretary of Health and Human Services shall do the following: (1)In generalEstablish a cost-effective process that involves the least amount of disruption to, as well as necessary assistance for, Medicare beneficiaries and health care providers, such as a process that provides such beneficiaries with access to assistance through a toll-free telephone number and provides outreach to providers. 
(2)Consideration of Medicare beneficiary identifiedConsider implementing a process, similar to the process involving Railroad Retirement Board beneficiaries, under which a Medicare beneficiary identifier which is not a Social Security account number (or derivative thereof) is used external to the Department of Health and Human Services and is convertible over to a Social Security account number (or derivative thereof) for use internal to such Department and the Social Security Administration. (c)Funding for implementationFor purposes of implementing the provisions of and the amendments made by this section, the Secretary of Health and Human Services shall provide for the following transfers from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and from the Federal Supplementary Medical Insurance Trust Fund established under section 1841 of such Act (42 U.S.C. 1395t), in such proportions as the Secretary determines appropriate: 
(1)To the Centers for Medicare & Medicaid Program Management Account, transfers of the following amounts: (A)For fiscal year 2015, $65,000,000, to be made available through fiscal year 2018. 
(B)For each of fiscal years 2016 and 2017, $53,000,000, to be made available through fiscal year 2018. (C)For fiscal year 2018, $48,000,000, to be made available until expended. 
(2)To the Social Security Administration Limitation on Administration Account, transfers of the following amounts: (A)For fiscal year 2015, $27,000,000, to be made available through fiscal year 2018. 
(B)For each of fiscal years 2016 and 2017, $22,000,000, to be made available through fiscal year 2018. (C)For fiscal year 2018, $27,000,000, to be made available until expended. 
(3)To the Railroad Retirement Board Limitation on Administration Account, the following amount: (A)For fiscal year 2015, $3,000,000, to be made available until expended. 
(d)Effective date 
(1)In generalClause (xiii) of section 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added by subsection (a)(3), shall apply with respect to Medicare cards issued on and after an effective date specified by the Secretary of Health and Human Services, but in no case shall such effective date be later than the date that is four years after the date of the enactment of this Act. (2)ReissuanceThe Secretary shall provide for the reissuance of Medicare cards that comply with the requirements of such clause not later than four years after the effective date specified by the Secretary under paragraph (1). 
 
